DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite “a retarder assembly configured to oppose opening of the door beyond the fully open check position by applying a force generated by a non-linear surface of the bar”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear exactly what is being claimed by the phrase “by applying a force generated by a non-linear surface of the bar” (i.e. “by applying a force” to what? How does “a non-linear surface of the bar” generate a force? How can a “surface” generate “a force”?). Examiner additionally notes that, as best understood, the claimed “a non-linear surface of the bar” is referring to element 4 as shown in Applicants Figure 1, however, it is unclear how the inclined surface of claim 4 would be considered “non-
Claim 5 recites “the reaction force is produced by deformation of the compressible member”. This renders the claim indefinite, as “the reaction force” lacks proper antecedent basis and is unclear (i.e. what is “the reaction force”?). Appropriate correction is required.
Claim 15 recites “applying a force generated by a non-linear surface of the bar” and “the force is produced by deformation of the compressible member”. This renders the claim indefinite, as it is unclear how “the force” and be both “generated by a non-linear surface of the bar” and “produced by deformation of the compressible member”. Appropriate correction is required.
Claims 2-4 and 6-14 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Tashima et al. (US 2009/0217592) (hereinafter Tashima).
Regarding claim 1, as best understood, Tashima discloses a motor vehicle, comprising: a pivotable door (Figure 1, element D); a door check mechanism including a 
Regarding claim 2, Tashima discloses wherein the door check mechanism includes at least one detent (Figure 2, element 16a) configured to contact a recess (Figure 2, element 10b) in the bar to hold the door in the fully open check position.  
Regarding claim 3, Tashima discloses wherein the detent is biased toward the recess by a spring (Figure 2, element 17).  
Regarding claim 4, Tashima discloses wherein the bar is attached at a first end to a body of the motor vehicle (Figure 1-3, element B) and is attached to the door via a support housing (Figures 2-3, element 1).  
Regarding claim 5, as best understood, Tashima discloses wherein the support housing abuts a compressible member (Figure 2, element 15), and the reaction force is produced by deformation of the compressible member.  
Regarding claim 6, Tashima discloses wherein the bar extends through an aperture in the compressible member (Figure 2, element 6a is shown to extend through at least elements 14 and 15).  
Regarding claim 7, Tashima discloses wherein the non-linear surface is a curved portion of the bar or a non-linear section of a groove of the bar (Figure 3 illustrates element 6 is “curved”).  

Claims 1-4, 7, and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kamata et al. (US 2014/0041154) (hereinafter Kamata).
Regarding claim 1, as best understood, Kamata discloses a motor vehicle, comprising: a pivotable door (Figure 1, element D); a door check mechanism including a bar (Figure 1, element 20), wherein the door check mechanism is configured to hold the door open in a fully open check position (Figure 5, considered configuration when element 15 is engaged with element 22d); and a retarder assembly (Figure 8, considered at least elements 10 and 14) and configured to oppose opening of the door beyond the fully open check position by applying a force generated by a non-linear surface of the bar (See Figures 5 and 8, area of element 22f, See at least paragraphs [0061] and [0070]).  
Regarding claim 2, Kamata discloses wherein the door check mechanism includes at least one detent (Figure 8, element 15) configured to contact a recess (Figure 8, area of element 22d) in the bar to hold the door in the fully open check position.  
Regarding claim 3, Kamata discloses wherein the detent is biased toward the recess by a spring (See Figure 8).  
Regarding claim 4, Kamata discloses wherein the bar is attached at a first end to a body of the motor vehicle and is attached to the door via a support housing (Figure 8, element 11).  
Regarding claim 7, Kamata discloses wherein the non-linear surface is a curved portion of the bar or a non-linear section of a groove of the bar (See Figures 5 and 8).  
Regarding claim 13, Kamata discloses wherein the bar includes a linear portion (Figures 2 and 8, portion of element 20 in area of element 21a, as shown in Figure 8) that produces substantially no deformation of the compressible member (See Figure 2), and a non-linear portion (Figures 2 and 8, portion of element 20 in areas of element 22a, 22c, or 22e, deformation of compressible member is illustrated in Figure 8) that produces deformation of the compressible member. 
Regarding claim 14, Kamata discloses wherein the non-linear portion is a curved portion of the bar (See Figures 2 and 8).
Regarding claim 15, as best understood, Kamata discloses a motor vehicle, comprising: a pivotable door (Figure 1, element D); a door check mechanism including a bar (Figure 1, element 20), wherein the door check mechanism is configured to hold the door open in a fully open check position (Figure 5, considered configuration when element 15 is engaged with element 22d); and a retarder assembly (Figure 8, considered at least elements 10 and 14) and configured to oppose opening of the door beyond the fully open check position by applying a force generated by a non-linear surface of the bar (See Figures 5 and 8, area of element 22f, See at least paragraphs [0061] and [0070]), wherein the door check mechanism includes at least one detent (Figure 8, element 15) configured to contact a recess (Figure 8, area of element 22d) in 

Allowable Subject Matter
As best understood, Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634